        Case 4:19-cr-00172-RGE-HCA Document 176-7 Filed 08/26/21 Page 1 of 5

Exhibit K T U C K E R B R O W N , P H D , L P C
  180 GREY MOUNTAIN DRIVE • SEDONA, AZ • 86336 • it brown717@gmail.com

EDUCATION
  Loyola University Maryland; Baltimore, MD; M.S. Fall 2010; Ph.D. Spring 2012
   Counselor Education and Supervision / Pastoral Counseling (CACREP accredited; interdisciplinary
   program integrating psychology with spirituality and religion)
    •   Dissertation: Re-Visioning Rites of Passage in Postmodernity: A Phenomenological Study of
        the Psychospiritual Themes in the Coming of Age Experiences of Men in an American Sample
    •   Recipient of the Barry K. Estadt Medal, Departmental Honor in Pastoral Counseling (2012)
    •   Awarded Highest Honors on Doctoral Qualifying Examinations (2011)
    •   Inducted into Alpha Sigma Nu, Jesuit Honors Society (2010)
  Postgraduate; Minnesota Seminar in Jungian Studies; September 2018 – May 2019
    Advanced Studies in Jungian Psychoanalysis and Analytical Psychology
  Postgraduate; C. G. Jung Institute of Santa Fe; September 2013 – May 2014
    Advanced Studies in Jungian Psychoanalysis and Analytical Psychology
  St. Mary’s College of Maryland; St. Mary’s City, MD; B.A. 2002
    Majors: Philosophy and German (concentrations in phenomenology, Buddhism, and modern German literature)
    •   Magna Cum Laude
    •   Recipient of the William James Award, Departmental Honor in Philosophy (2002)
    •   Recipient of the German Book Prize, Departmental Honor in International Languages (2002)
  Universität Heidlelberg; Heidelberg, Germany; 2000 – 2001
   Studies in Philosophy, German, and Aesthetics

CLINICAL EXPERIENCE
  Private Practice; OR, MD & AZ; December 2015 – Present
   Licensed Professional Counselor
    •   Independent counseling practice focusing on individual, long-term psychotherapy.
    •   Counseling concentrations: adult integration of early childhood and developmental trauma;
        substance abuse and recovery; masculinities and gender identity; sexual orientation; phase of life
        issues; spirituality and religion; fatherhood and parenting; career discernment; rites of passage.
    •   Theoretical orientations: person-centered with emotional focusing; depth and Jungian
        psychologies; spiritually integrated psychotherapy; mindfulness-based and CBT approaches
        informed by the Zen Buddhist tradition.
  Hopi Behavioral Health Services; Second Mesa, AZ; December 2020 – Present
   Mental Health Therapist
    •   Mental health clinician serving the Hopi Tribe and its affiliated villages.
    •   Clinical work encompasses individual, family and group counseling, including children,
        adolescents, adults, and elders.
    •   Program development and outreach in the community on substance abuse and recovery, sexual
        identity, suicide prevention and intervention, and sober living.
    •   On call crisis response and clinical evaluation for psychiatric placement for the Hopi Health
        Care Center Emergency Department.
    Case 4:19-cr-00172-RGE-HCA Document 176-7 Filed 08/26/21 Page 2 of 5
BROWN VITAE                                                                                           2


  Eastern Oregon University; La Grande, OR; August 2014 – December 2015
   Clinical Counselor – Student Health and Counseling Center
    •   Practiced individual, couples/marital, and group psychotherapy.
    •   Founded and facilitated Mindfulness and Men’s Support Groups.
    •   Appointed by VP of Student Services to lead staff development for the division.
    •   Supervised graduate counseling students, conducted workshops for faculty and staff, facilitated
        residence life training, and served on institutional committees.
    •   Served as a consultant for the Diversity Committee and co-founded Racial Justice Group of
        Eastern Oregon.
    •   Provided crisis intervention in situations of sexual assault and suicidal risk.
  Loyola University Maryland; Baltimore, MD; 2008 – 2011
   Clinical Intern & Licensed Graduate Professional Counselor
    •   Practiced supervised individual, family, and group counseling.
    •   Clinical placements included a residential transitional living facility for homeless men, a
        university counseling center, and a community wellness practice.

TEACHING EXPERIENCE
  Loyola University Maryland; Baltimore, MD; May 2017 – July 2018
   Visiting Assistant Professor
    •   Fulltime teaching appointment in the Clinical Mental Health Counseling Program.
    •   Doctoral courses of instruction: Clinical and Research Approaches to Psychospiritual
        Integration; Qualitative Research Methods I & II; Quantitative Research Methods.
    •   Master’s courses of instruction: Diversity Issues in Counseling; Career Counseling;
        Psychological and Spiritual Integration Seminar.
    •   Mentored doctoral students and served on dissertation committees.
  Northern New Mexico College; Española, NM; August 2013 – May 2014
   Assistant Professor of Psychology – Department of Humanities and Social Sciences
    •   Taught courses in the Philosophical Foundations of Psychology, Jungian Analysis,
        Buddhism, Substance Abuse Counseling, Psychology of Religion and Spirituality, Research
        Methods, and Humanities.
    •   Served on institutional committees
    •   Co-founded a multi-faith club, a group for Vets, and a literary journal.
    •   Coordinated the psychology concentration for the Bachelor of Arts in Interdisciplinary Studies
        as well as the Associate of Arts degrees in Human Services and Substance Abuse Counseling.
    •   Co-founded Barrios Unidos, a local non-profit addressing opioid addiction in Rio Arriba County.

ADDITIONAL WORK & VOLUNTEER EXPERIENCE
  Jonah House; Baltimore, MD; December 2015 – June 2018
    Co-Director and Core Community Member
    •   Co-director of a non-profit, multi-faith peacemaking community in West Baltimore.
    •   Coordinated a neighborhood food pantry that served over 150 families.
    •   Managed a community garden and an 8-acre forest patch.
    •   Facilitated weekly meditation practice in the Buddhist and contemplative Christian traditions.
    •   Hosted student groups and interns engaged in social justice and community organizing.
    •   Maintained a small, private counseling practice.
       Case 4:19-cr-00172-RGE-HCA Document 176-7 Filed 08/26/21 Page 3 of 5
BROWN VITAE                                                                                            3


  St. Luke’s Health Care Clinic; Las Cruces, NM; 2012 – 2013
    Program Coordinator for Mental Health Services – AmeriCorps Member
    •   Developed and implemented programming for a community health care clinic.
    •   Led workshops for patients and clinic staff on addiction, recovery and meditation.
    •   Helped coordinate Camp Hope, a transitional and self-governing “tent city” for Southern New
        Mexico’s homeless and economic migrants.
  Loyola’s Center for Community Service and Justice; Baltimore, MD; 2011 – 2012
   Graduate Assistant for Service and Spirituality – Loyola University Maryland
   •    Facilitated weekly reflections addressing students’ service experiences.
   •    Led encounter groups exploring race, privilege, dis, oppression, and reconciliation.
   •    Collaborated with philosophy and sociology faculty to offer campus-wide programming on
        peace and conflict resolution.
   •    Directed reintegration groups for students returning from studies abroad.
   •    Led immersion experiences in the spiritual practices of the Quaker, Catholic, Buddhist, Jewish,
        Pentecostal, and Plowshare traditions.
  Le Moyne College Campus Ministry; Syracuse, NY; 2005 – 2007
   Campus Minister and Educator for Faith Formation and Social Justice
    •   Facilitated multifaith spiritual outreach to the campus community.
    •   Guided students on emotional, spiritual, academic, and career issues.
    •   Directed spiritual retreats as well as domestic and international service trips.
    •   Co-facilitated social justice programs on poverty and homelessness.
    •   Established an interfaith community prayer room inside the campus chapel.
    •   Advised the Muslim Student Association and served as a multifaith resident chaplain.
  Jesuit Volunteers International; Ebeye Islet, Republic of the Marshall Islands; 2003 – 2005
    Teacher
    •   Taught a variety of academic subjects to grades 9-12, served as the school’s guidance counselor,
        and coached girls and boys athletic teams.
    •   Coordinated academic and health programs.
    •   Served as a school and community liaison between Ebeye and the nearby U.S. military base.
    •   Recipient of the Fr. Hacker Award for Excellence in Teaching.
  International Program in Holocaust Reconciliation; U.S., Germany, and Poland; 2001
     Participant
    •   Participated in a month long experiential reconciliation program between third generation
        Jewish and German descendents of Holocaust victims and perpetrators.
    •   Conducted research at the National Archives.
    •   Organized and attended vigils at the Ravensbrück and Auschwitz concentration camps.
    •   Studied and practiced reconciliatory processes.
    •   Published reflections on the program in a journal documenting intercultural repair and
        reconciliatory work.

PUBLICATIONS
  Walsh, D. D., Snodgrass, J. L., Stewart-Sicking, J. A., & Brown, I. T. (2021). Addressing religion
     and spirituality in counseling in rural Iowa. Journal of Rural Mental Health.
  Brown, I. T., Guri, W., O’Grady, K., Richardson, K.., Tylsova, M., & Walsh, D. (2021). The death
     of an academic department: Senselosing and sacred loss. Journal of Catholic Education.
    Case 4:19-cr-00172-RGE-HCA Document 176-7 Filed 08/26/21 Page 4 of 5
BROWN VITAE                                                                                              4


  Brown, I. T. (2018). A world worthy to welcome our children. Journey. Scranton, PA: Sisters of
     IHM.
  Garrett, M. T., Williams, C., Curis, R., Brown, I. T., Portman, T. A. A., Grayshield, L., & Parrish,
     M. (2015). Native Americans and Pastoral Counseling. In E. A. Maynard & J. L. Snodgrass
     (Eds.), Understanding Pastoral Counseling. New York, NY: Springer Press.
  Brown, I. T. (2014). Realizing a research ethic of solidarity: The role of the unconscious and an
     ontology drawn from Zen Buddhist teachings on nonduality. International Journal of Multiple
     Research Approaches, 7, 368–377.
  Magyar-Russell, G., Brown, I. T., & Deal, P. (2014). Potential benefits and detriments of
     religiousness and spirituality to emerging adults. In C. Barry & M. Abo-Zena (Eds.), Emerging
     Adults’ Religiousness and Spirituality: Meaning-Making in an Age of Transition. New York: NY. Oxford
     University Press.
  Brown, I. T. (2013). The trees do bear witness. 3rd place, Mainstream Literary/Short Story, Southwest
     Writers 31st annual contest.
  Magyar-Russell, G., Brown, I. T., Edara, I., Smith, M. T., Marine, J. E., & Ziegelstein, R. C. (2013).
     In search of serenity: Religious struggle among patients hospitalized for acute coronary
     syndrome. Journal of Religion and Health, 52.
  Brown, I. T., Chen, T., Gehlert, N. C., & Piedmont, R. L. (2012). Age and gender effects on the
     Assessment of Spirituality and Religious Sentiments (ASPIRES) scale: A cross-sectional
     analysis. Psychology of Religion and Spirituality, 5, 90-98.

PRESENTATIONS
  Inner Dark: Bearing Witness to Childhood Trauma, Addiction and Recovery, Presentation
    given to clinicians in the Hopi Substance Abuse Program (2021).
  Towards Resilience and Wellness, Interview with KUYI, Hopi Radio (2021).
  Positive Coping in the Pandemic, Presentation given to parents, staff, and Hopi tribal leaders
   (2021).
  Transformational Leadership, Presentation given to pastoral counseling students on visioning
   and implementing change in community and institutional contexts, Loyola University Maryland
   (2017).
  The Role of Pastoral Counseling in Serving Underserved Communities, Panel Presentation
   given at the 40th Anniversary Celebration of the Pastoral Counseling Department, Loyola
   University Maryland (2017).
  Soul Work, Presentation given to student leaders at Eastern Oregon University (2015)
  Mentoring Mentors, Workshop for the HEP teaching staff and select student graduates of the
   HEP program at Northern New Mexico College (2014).
  Strategic and Brief Crisis Interventions, Workshop for the HEP teaching staff at Northern New
    Mexico College (2014).
  Assisting Students with Unique Learning Abilities, Presentation given to NNMC’s faculty on
   behalf of the college’s chapter of the National Federation of the Blind (2014).
  Conflict Resolution in the Workplace, Workshop and facilitated dialogue for St. Luke’s Health
   Care Clinic’s Medical Staff; Las Cruces, NM (2013).
       Case 4:19-cr-00172-RGE-HCA Document 176-7 Filed 08/26/21 Page 5 of 5
BROWN VITAE                                                                                    5


  Perspectives on Reconciliatory Processes in Cultural Conflict, Panel presentation given at
   Loyola University Maryland’s Diversity Forum (2012).
  The Value of Ritual Process in Service Immersion among Youth, Paper Presentation given at
   the Men and Family Centre; Helensville, New Zealand (2012).
  Re-Visioning Rites of Passage in Post-Modernity, Presentation given at the American
   Psychological Association Division 36 Mid-year Conference on Spirituality and Religion (2012).
   Also presented as a poster presentation at Loyola University Maryland’s Celebration of Emerging
   Scholars (2012).
  Evaluation of Age and Gender Effects on Spirituality Across the Lifespan, Symposium
   presentation given at the American Psychological Association Conference (2010). Also presented
   as a symposium presentation at the American Psychological Association Division 36 Mid-year
   Conference on Spirituality and Religion (2010).
  Religious Indicators of Resilience Among Patients Hospitalized for Acute Coronary
   Syndrome, Symposium presentation given at the American Psychological Association Division
   36 Mid-year Conference on Spirituality and Religion (2010). Also presented as a poster
   presentation at Loyola University Maryland’s Celebration of Emerging Scholars (2010).
  CREDO Wellness Profile, Poster presentation given at Loyola University Maryland’s Celebration
   of Emerging Scholars (2010).

PROFESSIONAL QUALIFICATIONS
   •   Licensed Professional Counselor in Arizona, 2020 – Present (LPC-18667)
   •   National Certified Counselor, 2010 – Present
   •   Licensed Clinical Professional Counselor in Maryland, 2017 – 2021 (LCPC #LC8342)
   •   Licensed Professional Counselor in Oregon, 2014 – 2016 (LPC #C3615)
   •   Licensed Mental Health Counselor in New Mexico, 2013 – 2015 (LMHC #0163141)
   •   Licensed Graduate Professional Counselor in Maryland 2010 – 2012 (LGPC #LGP3543)
   •   Member of the American Counseling Association
   •   Member of the Association for Spiritual, Ethical and Religious Values in Counseling
   •   Ordained Zen Buddhist priest and teacher
